Sedgwick, J.,
dissenting.
The rule as to negligence of a landlord in leasing premises is the same as in case of alleged negligence *479of a vendor in the sale of the same premises. That is to say, the landlord is under no greater obligation to disclose defects in the premises than a vendor would be. If the defendant had sold this old building to the' plaintiff, and the plaintiff had knowledge of its age and its condition, generally speaking, and some time after purchasing the property had,, by reason of breaking a stair, been injured, would we hold that the vendor of the property was liable for such damages? The answer would be “yes” if there was a defect that in its nature would not be noticed by the plaintiff and was known to the seller of the property; or if it Avas of such a nature that the seller ought to have known of the defect, so that it might be held that the seller was guilty of fraud in not informing the buyer of the dangerous condition, the seller Avould be liable for the damages. Under the same conditions a landlord who rented the premises would be liáble for damages. It seems to me very doubtful indeed that the defendant knew or ought to have known the condition of this stair, which appeared to be all right and presented no outward indication of defect, but was so decayed that the plaintiff could break it in ordinary progress going upstairs. There is a piece of the stair attached to the bill of exceptions, from which it would appear that the Avood was old and could be broken more easily than a new stair could be, but it.would seem doubtful about Ihe stairs breaking through so that the plaintiff could fall through the stairs as she testified she did. It seems incredible that one landlord in a thousand would have thought that these stairs were dangerous under the conditions disclosed in this evidence. There is some evidence from which it might possibly be found that other people occasionally used this stairway, but the plaintiff on the witness-stand testified' that at the time of the injury there was no one occupying. the north rooms. And yet the majority opinion is mainly predicated upon the idea that this was a public stairway.
*480The stairway was against the north building, and the plaintiff, in going up this outside stairway, had to cross over the platform to her room. They had procured a stairway to be put inside for the plaintiff’s use. Her sitting-room and bed-rooms were upstairs, but her kitchen was downstairs, and she would have it appear in her evidence that she preferred the outside stairway, although the inside stairway was put in at her request. The bank did not know that they were using the outside stairway at all, and, as the officers of the bank never had occasion to go up the stairway, they did not know the condition of it any further than that it was old and exposed to the weather, and the whole building and stairway were becoming perhaps weaker. In this condition the defendant asked the court to instruct the jury: “If you find from the evidence that an inside stairway was built for the special use of plaintiff and family, and that after same was built plaintiff, without the knowledge of defendant, continued to use the outside stairway, and was injured thereon as claimed, plaintiff cannot recover, and your verdict should be for the defendant.” Nothing is said about this in the opinion', but it seems to me it is worthy of some mention. There are a good many requests for instructions, and all of them refused. 'Some of them, perhaps most of them, are covered by the general instructions given by the court, but this particular instruction which I have just copied is not given, nor its substance; and I think some other important instructions requested were not given. The opinion seems inconsistent with Davis v. Manning, 98 Neb. 707, which was decided after careful consideration. I cannot agree with the conclusion reached.